Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
In Claims 7 and 17, Applicant is advised to amend the instant claim to specify that at least one of the polymerizing units represented by Formula 3 contains a Si-H moiety.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 7, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
	 Claims 7 and 17 recite the limitation "the second polymer".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation "the third polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

6.	Claims 1, 3-5, 8-10 and 12-14 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Mateu (US 2016 0194455).
	Mateu discloses a method for coating composition for depositing a film on a substrate, where the composition comprising an unsaturated polyorganosiloxane (corresponding to Applicant’s first copolymer); a polyorganohydrosiloxane (corresponding to Applicant’s second copolymer); a vinyl ester (corresponding to Applicant’s first compound) and/or alpha olefin; and a hydrosilylation catalyst. ([0015]-[0018], [0023], [0138]) A suitable composition for hydrosilylation at an elevated temperature is further described at [0117]-[0120], which contains an alpha olefin of the formula (CH2)=CH(CH2)xCH=CH2 (a polymethylene or polyethylene), where x can be up to 20 (corresponding to Applicant’s third polymer).

7.	Claims 2, 6, 11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


8.	Claims 7 and 17 would be allowable if rewritten to overcome the claim objection and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Mateu does not teach or fairly suggest the presently claim “m2”.

9.	The reference, Park et al. European Materials Research Society, 2019, in the information disclosure statement dated May 29, 2020 is line through because it is illegible.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
February 24, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765